Citation Nr: 0301247	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  97-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a claimed 
cardiovascular disorder.  

2.  Entitlement to an increased evaluation for the 
service-connected post-traumatic lumbosacral strain, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James L. March, Counsel





INTRODUCTION

The veteran served on active duty from June 1975 to July 
1982 and November 1982 to October 1995.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the RO.  

In July 1998, the Board remanded the case to the RO for 
consideration of additional evidence.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran currently is shown to have coronary artery 
disease that was caused or worsened by his service-
connected hypertension.  



CONCLUSION OF LAW

The veteran has coronary artery disease that is due to 
hypertension which was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).  

In addition, they define the obligation of VA with respect 
to its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West Supp 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).

In light of the favorable disposition of this appeal, 
discussion of VCAA is not necessary here.  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition 
is proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The veteran has been seen on several occasions by VA and 
private physicians concerning chest pain that he 
attributed to cardiac disability.  Service connection has 
already been established for hypertension and elevated 
cholesterol was first noted in service.  

At a February 2000 VA examination, the examiner reviewed 
the veteran's complaints and ordered a stress test to rule 
out coronary artery disease.  The April 2000 stress test 
revealed no evidence of significant coronary artery 
disease; however, the stress test had to be terminated 
because of severe angina.  

Similarly, the cardiac catheterization revealed several 
plaque lesions with a 20 percent occlusion of the left 
anterior descending artery.  The conclusion was that of 
insignificant coronary artery disease with preserved left 
ventricle function.  

In a July 2000 report, the veteran's private physician, 
Thomas Maher, M.D., diagnosed one-vessel coronary artery 
disease.  

Both Dr. Maher and the VA examiners considered the 
veteran's service-connected hypertension and his high 
cholesterol as risk factors for coronary artery disease.  

In light of the Dr. Maher's opinion and the results of the 
cardiac catheterization, the Board finds that the 
preponderance of the evidence supports the grant of 
service connection for coronary artery disease as 
secondary to his service-connected hypertension.  

Although, his coronary artery disease may not be very 
significant at this time, the medical evidence indicates 
that coronary artery disease does exist.  Thus, service 
connection is warranted for coronary artery disease.  



ORDER

Service connection for coronary artery disease is granted.  



REMAND

Regarding the issue of an increased rating for the 
veteran's service-connected low back strain, additional 
development is required.  

First, subsequent to the last Supplemental Statement of 
the Case, the RO received a considerable number of records 
from the Social Security Administration.  The RO must 
furnish the veteran and his representative a Supplemental 
Statement of the Case if they receive additional pertinent 
evidence and before the appeal is certified to the Board.  
38 C.F.R. § 19.31(b) (2002).  

There is some discrepancy in the record whether the 
veteran has any disc problems in his low back and, if so, 
whether those disc problems are congenital or residuals of 
his in-service trauma.  The veteran should be afforded a 
new VA examination to determine all residual disability 
associated with his in-service injury.  

In addition, the regulations pertaining to Diagnostic Code 
5293, intervertebral disc syndrome were recently revised.  
These changes in the rating criteria became effective on 
September 23, 2002.  

In the event it is found that the veteran's service-
connected low back disability includes disc involvement, 
consideration of this Diagnostic Code must be considered.  
The United States Court of Appeals for Veterans Claims has 
held that "where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this regard, the veteran should be scheduled for a VA 
examination in order to determine the severity of the 
veteran's back disability to specifically include any 
separate orthopedic and neurological manifestations.  

The veteran is hereby advised that failure to report to 
any scheduled VA examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2002).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the 
veteran fails to report to any scheduled examination, the 
RO should obtain and associate with the record any 
notice(s) of the examination(s) sent to the veteran.  

To ensure that VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate 
steps to contact the veteran in order 
to obtain information concerning all 
treatment he has received for his 
service-connected low back disability 
since March 2001.  The RO should 
undertake to obtain copies of all such 
pertinent treatment records.  

2.  The veteran should be scheduled for 
a VA orthopedic and a neurological 
examination in order to determine the 
nature and severity of the veteran's 
service-connected back disability.  
Specifically, the orthopedic examiner 
should express an opinion as to the 
severity of any orthopedic 
manifestations (i.e. decreased range of 
motion) of the veteran's back 
disability.  The examiner should 
conduct all indicated special tests and 
studies, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  In 
rendering this opinion, the orthopedic 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the low back.  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any pain, weakened movement, excess 
fatigability, or incoordination.  If 
the examiner feels that such 
determinations are not feasible, this 
should be stated for the record 
together with the reasons why it was 
not feasible.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
low back is used repeatedly over a 
period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  If the examiner 
feels that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The neurological 
examiner should express an opinion as 
to the severity of any neurological 
manifestations (i.e. foot dangles and 
drops, no active movement possible of 
muscles below the knee, flexion of the 
knee weakened or lost, and muscle 
atrophy) associated with the veteran's 
in-service back injury.  The claims 
file and a copy of this Remand should 
be read in conjunction with both 
examinations.  

3.  After the development requested 
above has been completed, the RO should 
again review the veteran's claim.  That 
review should include consideration of 
evaluating the severity of the 
veteran's service-connected back 
disability in accordance with the 
revised criteria discussed hereinabove.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



